Fourth Court of Appeals
                                    San Antonio, Texas
                                       September 23, 2021

                                       No. 04-21-00386-CV

                   Greg ABBOTT, in his official capacity as Governor of Texas,
                                          Appellant

                                                v.

                   CITY OF LAREDO and United Independent School District,
                                      Appellees

                     From the 49th Judicial District Court, Webb County, Texas
                              Trial Court No. 2021-CVK-001517-D1
                       Honorable Honorable Jose A. Lopez, Judge Presiding


                                         ORDER

Sitting:         Luz Elena D. Chapa, Justice
                 Irene Rios, Justice
                 Beth Watkins, Justice

        Appellees, City of Laredo and United Independent School District, have filed an
emergency motion asking this court to exercise its authority under Texas Rule of Appellate
Procedure 29.3 to maintain the trial court’s temporary injunction in effect pending the disposition
of this accelerated interlocutory appeal.

        We grant the motion and reinstate the trial court’s September 8, 2021 Temporary
Injunction Order pending final disposition of this appeal.

           It is so ORDERED on September 23, 2021.

                                                                    PER CURIAM

           ATTESTED TO: _____________________________
                        Michael A. Cruz,
                        Clerk of Court